EXHIBIT 10.1

AMENDED AND RESTATED
ROSS STORES, INC.
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated on March 11, 2015
1.Purpose. The Amended and Restated Ross Stores, Inc. Employee Stock Purchase
Plan (the “Plan”) is established to provide eligible employees of Ross Stores,
Inc. (“Ross”) and any current or future parent or subsidiary corporation of Ross
(collectively referred to as the “Company”) with an opportunity to acquire a
proprietary interest in the Company by the purchase of common stock of Ross. For
purposes of this Plan, a parent corporation and a subsidiary corporation shall
be as defined in section 424(e) and 424(f) of the Internal Revenue Code of 1986,
as amended (the “Code”). It is intended that the Plan shall qualify as an
“employee stock purchase plan” under section 423 of the Code (including any
future amendments or replacements of such section), and the Plan shall be so
construed. Any term not expressly defined in the Plan but defined for purposes
of section 423 of the Code shall have the same definition herein. The Plan was
first made effective as of May 27, 1988. The Plan, as amended and restated on
March 11, 2015, is effective for Offering Periods commencing on or after April
1, 2015.
2.Administration. The Plan shall be administered by the Board of Directors of
Ross, including any committee or subcommittee of the Board of Directors, if any,
duly appointed to administer the Plan and having such powers in each instance as
shall be specified by the Board (collectively, the “Board”); provided, however,
that the Senior Vice President, Human Resources or any other officer of the
Company appointed by the Board for such purpose shall have the authority to take
any and all actions assigned to the Board or the Company by the Plan, other than
(a) an amendment to Section 3, Section 4 or Section 8 of the Plan,
(b) termination of the Plan or (c) any amendment to the Plan that would require
approval of the stockholders of the Company under any applicable law. All
questions of interpretation of the Plan or of any option granted pursuant to the
Plan (an “Option”) shall be determined by the Board and shall be final and
binding upon all persons having an interest in the Plan and/or any Option.
Subject to the provisions of the Plan, the Board shall determine all of the
relevant terms and conditions of Options granted pursuant to the Plan; provided,
however, that all Participants granted Options pursuant to the Plan shall have
the same rights and privileges within the meaning of section 423(b)(5) of the
Code. All expenses incurred in connection with the administration of the Plan
shall be paid by the Company.
3.Share Reserve. Subject to the provisions of Section 14 relating to adjustments
upon changes in securities, the maximum number of shares which may be issued
under the Plan shall be 22,500,000 shares of Ross common stock (the “Shares”).
In the event that any Option for any reason expires or is terminated, the Shares
allocable to the unexercised portion of such Option may again be subjected to an
Option.
4.Eligibility. Any employee of the Company is eligible to participate in the
Plan except the following:
(a)employees who are customarily employed by the Company for less than twenty
(20) hours a week;
(b)employees who have not completed six (6) months of continuous employment with
the Company as of the commencement of an Offering Period.
(c)employees whose customary employment is for not more than five (5) months in
any calendar year; and
(d)employees who own or hold options to purchase or who, as a result of
participation in this Plan, would own or hold options to purchase, stock of a
corporation which comprises part of the Company possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation within the meaning of section 423(b)(3) of the Code.
5.Offering Dates.
(a)Offering Periods. Except as otherwise set forth below, the Plan shall be
implemented on and after January 1, 2008 by a single series of offerings (each
an “Offering”). Unless otherwise determined by the Board, each Offering shall be
approximately three (3) months in duration (an “Offering Period”). Offering
Periods shall commence on or about January 1, April 1, July 1 and October 1 of
each year and shall end on or about the next March 31, June 30, September 30 and
December 31 respectively thereafter. The Board may establish a different term
for one or more Offerings and/or different commencing and/or ending dates for
such Offerings; provided, however,




--------------------------------------------------------------------------------

EXHIBIT 10.1

that such different terms shall comply with the provisions of section 423(b)(7)
of the Code. An employee who becomes eligible to participate in the Plan after
an Offering Period has commenced shall not be eligible to participate in such
Offering but may participate in any subsequent Offering provided such employee
is still eligible to participate in the Plan as of the commencement of any such
subsequent Offering. The first day of an Offering Period shall be the “Offering
Date” for such Offering Period. In the event the first and/or last day of an
Offering Period is not a day on which the primary market for the Shares is open
for trading, the Company shall specify the trading day that will be deemed the
first or last day, as the case may be, of the Offering Period.
(b)Governmental Approval; Stockholder Approval. Notwithstanding any other
provision of the Plan to the contrary, any Option granted pursuant to the Plan
shall be subject to (i) obtaining all necessary governmental approvals and/or
qualifications of the sale and/or issuance of the Options and/or the Shares; and
(ii) obtaining any necessary stockholder approval of the Plan.
6.Participation in the Plan.
(a)     Initial Participation. An eligible employee shall become a Participant
on the first Offering Date after satisfying the eligibility requirements and
signing and delivering to the Company office or representative specified by
Company (including a third-party administrator designated by the Company) at
such time prior to such Offering Date as may be established by the Company (the
“Enrollment Date”) a subscription agreement indicating the employee’s election
to participate and authorizing payroll deductions. The subscription agreement
may be in such written or electronic form as the Company may permit or require,
provided that each electronic subscription agreement shall be digitally signed
or authenticated by the Participant in the manner specified by the Company. An
eligible employee who does not deliver a subscription agreement in the manner
permitted or required prior to the applicable Enrollment Date for the first
Offering Period after becoming eligible to participate in the Plan shall not
participate in the Plan for that Offering Period or for any subsequent Offering
Period unless such employee subsequently enrolls in the Plan by delivering a
subscription agreement prior to the applicable Enrollment Date for such
subsequent Offering Period.
(b)     Continued Participation. Subject to satisfying the eligibility
requirements for a particular Offering Period, a Participant shall automatically
participate in each succeeding Offering Period until such time as such
Participant withdraws from the Plan pursuant to Section 11 or terminates
employment as provided in Section 12. A Participant is not required to deliver
any additional subscription agreements for subsequent Offering Periods in order
to continue participation in the Plan.
7.Right to Purchase Shares.
(a)Except as set forth below, as of the first day of an Offering Period (the
“Offering Date”), each Participant in such Offering Period shall be granted an
Option consisting of the right to purchase that number of whole Shares arrived
at by dividing (i)the product of $2,083.33 and the number of months (rounded to
the nearest whole month) contained in the Offering Period by (ii) one hundred
percent (100%) of the Fair Market Value of a Share on the Offering Date.
(b)“Fair Market Value” means the value of a security, as determined in good
faith by the Board. Unless otherwise provided herein, if the security is listed
on any established stock exchange or market system, the Fair Market Value of the
security shall be the closing sale price (rounded up where necessary to the
nearest whole cent) for such security (or the closing bid if no sales were
reported) as quoted on such exchange or market system (or the exchange or market
system with the greatest volume of trading in the relevant security of the
Company) on the trading day which is coincident with the relevant determination
date, as reported in The Wall Street Journal or such other source as the Board
deems reliable.
8.Purchase Price. The purchase price at which Shares may be acquired in an
Offering pursuant to the exercise of all or any portion of an Option granted
under the Plan (the “Offering Exercise Price”) shall be set by the Board;
provided, however, that the purchase price per Share shall not be less than
eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a Share
on the Offering Date of such Offering Period, or (b) the Fair Market Value of a
Share at the time of exercise of the Option. Unless otherwise provided by the
Board prior to the commencement of an Offering Period, the Offering Exercise
Price shall be eighty-five percent (85%) of the Fair Market Value of a Share at
the time of exercise of the Option.
9.Payment of Purchase Price. Shares which are acquired pursuant to the exercise
of all or any portion of an Option may be paid for only by means of payroll
deductions accumulated during the Offering Period. Except as set forth below,
the amount of Compensation to be withheld from a Participant’s Compensation
during each pay period shall be determined by the Participant’s subscription
agreement. For purposes of the Plan, a Participant’s “Compensation” with respect
to an Offering shall include all amounts paid in cash and includable as “wages”
subject




--------------------------------------------------------------------------------

EXHIBIT 10.1

to tax under section 3101(a) of the Code without applying the dollar limitation
of section 3121(a) of the Code; provided, however, Compensation shall not
include amounts paid as a bonus to a Participant. Accordingly, Compensation
shall include salaries, commission and overtime. “Compensation” shall not
include reimbursements of expenses, allowances or any amount deemed received
without the actual transfer of cash or any amounts directly or indirectly paid
pursuant to the Plan or any other stock purchase or stock option plan.
(a)During an Offering Period, a Participant may elect to increase or decrease
(including to zero) the amount withheld from his or her Compensation by filing
an amended subscription agreement with the Company; provided, that a Participant
may not increase the amount withheld from his or her Compensation with respect
to any Offering Period that is ongoing at the time the Company receives the
amended subscription agreement. A Participant’s election to increase the amount
withheld from his or her Compensation shall be effective as of the next Offering
Period that begins after the date the Company receives the amended subscription
agreement; provided that the Company receives the amended subscription agreement
during the enrollment period established by the Company and on or before the
Enrollment Date for that Offering Period. A Participant’s election to decrease
the amount withheld from his or her Compensation shall be effective as soon as
administratively practicable after receipt of the amended subscription agreement
by the Company.
(b)The amount of payroll withholding with respect to the Plan for any
Participant during any pay period shall not exceed ten percent (10%) of the
Participant’s Compensation for such pay period.
(c)Payroll deductions shall commence on the first payday following the Offering
Date and shall continue to the end of the Offering Period unless sooner altered
or terminated as provided in the Plan.
(d)Individual accounts shall be maintained for each Participant. All payroll
deductions from a Participant’s Compensation shall be credited to such account
and shall be deposited with the general funds of the Company. All payroll
deductions received or held by the Company may be used by the Company for any
corporate purpose.
(e)Interest shall not be paid on sums withheld from a Participant’s
Compensation.
(f)On the last day of an Offering Period, each Participant who has not withdrawn
from the Offering or whose participation in the Offering has not terminated on
or before such last day shall automatically acquire pursuant to the exercise of
the Participant’s Option the number of whole Shares arrived at by dividing the
total amount of the Participant’s accumulated payroll deductions for the
Offering by the Offering Exercise Price; provided, however, in no event shall
the number of Shares purchased by the Participant exceed the number of Shares
subject to the Participant’s Option.
(g)Any cash balance remaining in the Participant’s account shall be refunded to
the Participant as soon as practical after the last day of the Offering Period.
In the event the cash to be returned to a Participant pursuant to the preceding
sentence is an amount less than the amount necessary to purchase a whole Share,
the Company may establish procedures whereby such cash is maintained in the
Participant’s account and applied toward the purchase of Shares in the
subsequent Offering.
(h)At the time the Option is exercised, in whole or in part, or at the time some
or all of the Shares are disposed of, the Company shall withhold from the
Participant’s Compensation, or the Participant shall otherwise make adequate
provision for, an amount equal to the federal, state, local and foreign tax
withholding obligations of the Company, if any, which arise upon exercise of the
Option or disposition of Shares, respectively.
(i)No Shares shall be purchased on behalf of a Participant whose participation
in the Offering or the Plan has terminated on or before the date of exercise.
(j)The Company may, from time to time, establish or implement (i) a minimum
required withholding amount for participation in any Offering which shall not
exceed one percent (1%) of the Participant’s Compensation, (ii) limitations on
the frequency and/or number of changes in the amount withheld during an
Offering, (iii) an exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, (iv) changes to a payroll deduction to an amount in
excess of or less than the amount designated by a Participant in order to adjust
for delays or administrative errors in the Company’s processing of a
subscription agreement or otherwise affecting a Participant’s election or as
advisable to comply with Section 423 of the Code, and/or (v) such other
limitations or procedures as deemed advisable by the Company in the Company’s
sole discretion which are consistent with the Plan and in accordance with the
requirements of Section 423 of the Code.
(k)Any portion of a Participant’s Option remaining unexercised after the end of
the Offering Period to which such Option relates shall expire immediately upon
the end of such Offering Period. Any Shares subject to the unexercised portion
of an Option at the end of an Offering Period shall be returned to the Plan’s
share reserve.




--------------------------------------------------------------------------------

EXHIBIT 10.1

10.Limitations on Purchase of Shares; Rights as a Stockholder.
(a)Fair Market Value Limitation. No Participant shall be entitled to purchase
Shares under the Plan (or any other employee stock purchase plan which is
intended to meet the requirements of section 423 of the Code sponsored by Ross,
a parent corporation of Ross as defined in section 424(e) of the Code or a
subsidiary corporation of Ross as defined in section 424(f) of the Code) at a
rate which exceeds $25,000 in Fair Market Value, determined as of the Offering
Date for each Offering Period (or such other limit as may be imposed by the
Code), for each calendar year in which the Participant participates in the Plan
(or any other employee stock purchase plan described in this sentence).
(b)Pro Rata Allocation. In the event the number of Shares which might be
purchased by all Participants in the Plan exceeds the number of Shares available
in the Plan, the Company shall make a pro rata allocation of the remaining
Shares in as uniform a manner as shall be practicable and as the Company shall
determine to be equitable.
(c)Rights as a Stockholder and Employee. A Participant shall have no rights as a
stockholder by virtue of the Participant’s participation in the Plan until the
date of the issuance of a stock certificate(s) for the shares being purchased
pursuant to the exercise of the Participant’s Option. No adjustment shall be
made for dividends or distributions or other rights for which the record date is
prior to the date such stock certificate(s) are issued. Nothing herein shall
confer upon a Participant any right to continue in the employ of the Company or
interfere in any way with any right of the Company to terminate the
Participant’s employment at any time.
11.Withdrawal from Plan.
(a)Withdrawal. A Participant may withdraw from an Offering and the Plan by
signing and delivering to the Company office or representative specified by
Company (including a third-party administrator designated by the Company), a
written or electronic notice of withdrawal in a form permitted or required by
the Company for such purpose. Any electronic notice of withdrawal shall be
digitally signed or authenticated by the Participant in the manner specified by
the Company. Such withdrawal may be elected at any time prior to the end of an
Offering Period. Notwithstanding anything to the contrary in Section 6(b), in
the event a Participant voluntarily elects to withdraw from an Offering, the
Participant may not resume participation in the Plan during the same Offering
Period, but may participate in any subsequent Offering under the Plan by filing
a new subscription agreement in the same manner as set forth above for initial
participation in the Plan.
(b)Return of Payroll Deductions. Upon withdrawal from an Offering, the withdrawn
Participant’s accumulated payroll deductions shall be returned as soon as
practicable after the withdrawal, without the payment of any interest, to the
Participant and all of the Participant’s rights in the Offering shall terminate.
Such accumulated payroll deductions may not be applied to any other Offering
under the Plan.
12.Termination of Employment. Termination of a Participant’s employment with the
Company for any reason, including retirement or death or the failure of a
Participant to remain an employee eligible to participate in the Plan, shall
terminate the Participant’s participation in the Plan immediately. In such
event, the payroll deductions credited to the Participant’s account shall, as
soon as practicable, be returned to the Participant or, in the case of the
Participant’s death, to the Participant’s legal representative, and all of the
Participant’s rights under the Plan shall terminate. Interest shall not be paid
on sums returned to a Participant pursuant to this Section 12. A Participant
whose participation has been so terminated may again become eligible to
participate in the Plan by again satisfying the requirements of Section 4.
13.Repayment of Payroll Deductions. In the event a Participant’s rights in the
Plan or any Offering therein are terminated, the Company shall deliver as soon
as practicable to the Participant any payroll deductions credited to the
Participant’s account with respect to the Plan or any such Offering. Interest
shall not be paid on sums returned to a Participant pursuant to this Section 13.




--------------------------------------------------------------------------------

EXHIBIT 10.1

14.Adjustments Upon Changes in Securities.
(a)    If any change is made in the Shares subject to the Plan, or subject to
any Option, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the type of security and
the maximum number of Shares subject to the Plan pursuant to Section 3 and the
outstanding Options will be appropriately adjusted in the type of security,
number of shares, and purchase limits of such outstanding Options. The Board
shall make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction that does not involve the receipt of
consideration by the Company.)
(b)     In the event of a Change in Control, then, as determined by the Board in
its sole discretion (i) any surviving or acquiring corporation may assume
outstanding Options or substitute similar Options for those under the Plan, (ii)
such Options may continue in full force and effect, or (iii) the Participants’
accumulated payroll deductions may be used to purchase Shares immediately prior
to the effective date of the Change in Control transaction and the Participants’
Options under the ongoing Offering(s) terminated. In the event that no
affirmative determination is made by the Board pursuant to the preceding
sentence, then alternative (iii) shall apply automatically.
(c)     “Change in Control” means the occurrence of any of the following events:
(i)A dissolution or liquidation of the Company.
(ii)A sale, lease or other disposition of all or substantially all of the assets
of the Company.
(iii)A merger, reverse merger, consolidation or reorganization of the Company
with or into another corporation or other legal person, or any other capital
reorganization in which more than fifty percent (50%) of the shares of the
Company entitled to vote are exchanged.
15.Non-Transferability. An Option may not be transferred in any manner otherwise
than by will or the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant.
16.Reports. Each Participant who exercised all or part of his or her Option for
an Offering Period shall receive a report of such Participant’s account, the
contents of which shall be determined by the Company.
17.Covenants of the Company. The Company shall seek to obtain from each federal,
state, foreign or other regulatory commission or agency having jurisdiction over
the Plan such authority as may be required to issue and sell Shares upon
exercise of the Options granted under the Plan. If, after reasonable efforts,
the Company is unable to obtain from any such regulatory commission or agency
the authority which counsel for the Company deems necessary for the lawful
issuance and sale of Shares under the Plan, the Company shall be relieved from
any liability for failure to issue and sell Shares upon exercise of such Options
unless and until such authority is obtained.
18.Use of Proceeds from Shares. Proceeds from the sale of Shares pursuant to
Options granted under the Plan shall constitute general funds of the Company.
19.Plan Term. This Plan shall continue until terminated by the Board or until
all of the Shares reserved for issuance under the Plan have been issued,
whichever shall first occur.
20.Amendment, Suspension or Termination of the Plan. The Board may at any time
amend, suspend or terminate the Plan, except that (a) no such amendment,
suspension or termination shall affect Options previously granted under the Plan
unless expressly provided by the Board and (b) no such amendment, suspension or
termination may adversely affect an Option previously granted under the Plan
without the consent of the Participant, except to the extent permitted by the
Plan or as may be necessary to qualify the Plan as an employee stock purchase
plan pursuant to Section 423 of the Code or to comply with any applicable law,
regulation or rule. In addition, an amendment to the Plan must be approved by
the stockholders of the Company within twelve (12) months of the adoption of
such amendment if such amendment would authorize the sale of more shares than
are then authorized for issuance under the Plan or would change the definition
of the corporations whose employees may be offered Options under the Plan.
IN WITNESS WHEREOF, the undersigned Senior Vice President of Human Resources of
the Company certifies that the foregoing Amended and Restated Ross Stores, Inc.
Employee Stock Purchase Plan was duly adopted by the Compensation Committee of
the Board of Directors of the Company on March 11, 2015.
 
 
/s/Deon Riley
 
 
Deon Riley
 
 
Senior Vice President, Human Resources



